Case 2:19-cv-02412-DRH-GRB Document 9 Filed 07/18/19 Page 1 of 1 PageID #: 38

                                ARTHUR H. FORMAN
                                        Attorney at Law
                                      98-20 Metropolitan Avenue
                                    Forest Hills, New York 11375
                                             _________
                                 Tel: 718-268-2616 Fax: 718-575-1600
                                      e-Mail: ahf@ahforman.com


                                               July 18, 2019


 Hon Gary R. Brown
 United States District Court
 100 Federal Plaza
 Central Islip, NY 11722

                                      Re:      John Martir v. Huntington Provisions Inc. et al.
                                               Case No. 19-CV-2412 (DRH)(GRB)

 Dear Judge Brown:

        This office represents the plaintiff, John Martir, in the above referenced action. I write
 to respectfully request a 30-day extension of time to serve the defendants with the Amended
 Complaint, which has been filed on this date. The original Complaint, not yet served, was filed
 on April 25, 2019. (ECF Doc. 1). Therefore, the time to serve defendants will expire next week.

        An internet search has led me to believe that the principal place of business of the
 corporate defendant is most likely the residence of the individual defendant. Therefore, I plan
 to serve the corporate defendant through the New York Secretary of State, and the individual
 defendant at the address believed to be his residence.

         Previously, the process server I engaged was unable to confirm whether the address I
 had provided was that of the corporate defendant or individual defendant. After conducting a
 further investigation, I believe it is the individual defendant’s residence.

        Thank you for your consideration of this request.


                                               Very truly yours,

                                                      /S/
                                               Arthur H. Forman

 AHF/ms
